Citation Nr: 0506278	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for avascular 
necrosis of both hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the previously denied claim for 
service connection for avascular necrosis of the hips.


FINDINGS OF FACT

1.  In a rating decision dated in October 1999, the RO 
declined to reopen the previously denied claim for service 
connection for avascular necrosis of both hips.

2.  The additional evidence submitted since October 1999 is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
avascular necrosis of the hips; this evidence tends to 
establish a material fact which was not already of record.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for avascular necrosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty 
to assist a veteran in the development of a claim.  VA 
regulations that implement the VCAA are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Once VA determines that new and material evidence has been 
submitted, and the claim is reopened, VA is obligated to 
assist the veteran in obtaining any relevant evidence, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the present case, the 
claim was filed before August 29, 2001; therefore, the 
earlier provisions of 38 C.F.R. § 3.156(a) apply to this 
claim. 

New and Material Evidence

In this case, the veteran must submit new and material 
evidence in order to reopen his previously denied claim for 
service connection for avascular necrosis.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which would bear directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specific 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

The RO declined to reopen the claim for service connection 
for avascular necrosis of hips in October 1999 based upon the 
continued absence of evidence showing the veteran's avascular 
necrosis to be related to his military service.  The veteran 
did not perfect an appeal with respect to this rating 
decision, and it is final.  VA must review all of the 
evidence submitted since the October 1999 rating decision in 
order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999). 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d. 1380, 1383 
(Fed.Cir. 1996).

Evidence submitted subsequent to the October 1999 decision 
includes private medical records, VA examination reports, and 
lay statements and testimony presented at hearings in July 
2003 and February 2004.  In particular, a January 2000 
medical report opines that the veteran's avascular necrosis 
may be related to an incident of his military service.  The 
veteran presented testimonial evidence indicating his 
avascular necrosis was attributable to incidents in service 
and has persisted since that time.  Clearly, this information 
and evidence, which suggests that the veteran's avascular 
necrosis had its onset in service and has continued since 
discharge, bears directly on the specific matter before the 
Board, and is of such significance that it must be considered 
to fairly decide the claim. 

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the his claim.  See Spalding v. 
Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  

Accordingly, the Board finds that the new evidence bears 
directly and substantially on the issue under consideration.  
Therefore, having determined that the additional evidence is 
new and material, the veteran's claim for entitlement to 
service connection for avascular necrosis of the hips is 
reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for avascular 
necrosis of the hips.  To this extent only, the appeal is 
granted.   


REMAND

Reopening of the veteran's claim does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and conducting appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 
5l07(a). 

The veteran essentially contends that his current avascular 
necrosis is related to trauma to the hips sustained during 
active duty.  The record indicates the veteran was seen in 
April 1990 following a fall onto his left hip.  

The veteran has also reported his participation in a study 
conducted at Madigan Army Medical Center during which he was 
routinely administered steroid injections and a history of 
weight lifting.  Other than the veteran's contentions, there 
are no reports contained in the service medical records which 
document participation in the described medical study.  

In this regard, while the veteran's assertions are presumed 
credible for the limited purpose of ascertaining whether the 
claim should be reopened, the presumption of credibility does 
not extend beyond this predicate determination.  Chipego v. 
Brown, 4 Vet. App. 102, 104-105 (1993).  In other words, the 
Board is now required to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v.Brown, 7 Vet. App. 429, 433 (1995); 
see Madden v. Gober, 125 F. 3d 1477,1481 (Fed. Cir. 1997).

Medical opinion evidence has been received that relates the 
veteran's current avascular necrosis to steroid use during 
service.  Private medical reports reference the veteran's 
history of injury to the hip in service.  The veteran has 
presented medical reference materials which identify trauma 
among the possible causes of avascular necrosis.  A private 
physician has indicated the veteran's avascular necrosis is 
not likely related to the fall during service, however.  

Following a review of the record, and since the underlying 
etiological basis for the diagnosis of avascular necrosis in 
the record on appeal has been called into question, the Board 
has determined that additional development is necessary in 
this matter.  It is the opinion of the Board that VA 
examination and medical opinion would assist the Board in 
clarifying the nature of the veteran's avascular necrosis and 
would be instructive with regard to the appropriate 
disposition of the issue submitted for appellate 
consideration.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED to the Appeals Management Center (AMC) 
in Washington, D.C. for the following actions: 

1.  The RO should arrange for the veteran to 
be provided with an appropriate VA 
examination to determine whether he currently 
has avascular necrosis of the hips that is as 
least as likely as not etiologically related 
to the veteran's active service, including 
trauma therein.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  A discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

2.  The RO should then conduct a de novo 
review the entire record and readjudicate the 
claim for service connection for avascular 
necrosis of the hips.  If the determination 
remains adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, as 
well as the reasons for the decision.  The 
veteran and his representative should be 
afforded an appropriate period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


